Frankum, Judge,
dissenting. I must dissent from the judgment of affirmance in this case and from the opinion of the majority because I do not think that under the Georgia authorities the State Highway Department has, under the provisions of Code Ann. Ch. 36-13, any power to condemn land for any purpose other than for use as a “public highway of the State.” While the amendment to the 1961 Act, enacted at the September-October, 1962, Extraordinary Session (Ga. L. 1962, Sept. Sess., pp. 37, 38), undoubtedly broadened the original meaning embodied in the language “State-aid public road purposes” as used in the 1961 Act, it did not so broaden it as to authorize the Highway Department to condemn land for any use other than highway purposes. Therefore, upon application of the general principles enunciated in State Hwy. Dept. v. Hatcher, 218 Ga. 299, 302 (127 SE2d 803), which general principles are still perfectly sound and applicable law, I do not think that the Highway Department has been granted authority to condemn land for pipe line purposes. The record in this case shows that this is what was done here.
I am authorized to state that Nichols, P. J., and Russell, J., concur in this dissent.